Appeal from a judg*813ment of the County Court of Chemung County (Buckley, J.), rendered January 3, 2006, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
In full satisfaction of a five-count indictment, defendant pleaded guilty to attempted promoting prison contraband in the first degree. Under the terms of the plea agreement, he was sentenced as a second felony offender to IV2 to 3 years in prison, to run consecutive to the prison term he was then serving. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, appellate counsel’s brief and defendant’s pro se submission, we agree. Accordingly, the judgment is affirmed and counsel’s application to be relieved of assignment is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.E, Crew III, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.